              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00009-MR


NEXUS TECHNOLOGIES, INC.,         )
DANIEL CONTI, and BENJAMIN        )
BOMER,                            )
                                  )
                   Plaintiffs,    )
                                  )
     vs.                          )                  ORDER
                                  )
UNLIMITED POWER LTD. and          )
CHRISTOPHER J. PETRELLA,          )
                                  )
                   Defendants.    )
________________________________ )
                                  )
UNLIMITED POWER LTD. and          )
CHRISTOPHER J. PETRELLA,          )
                                  )
         Counterclaim-Plaintiffs, )
                                  )
     vs.                          )
                                  )
NEXUS TECHNOLOGIES, INC.,         )
DANIEL CONTI, BENJAMIN BOMER, )
and EDWARD PRATHER,               )
                                  )
         Counterclaim-Defendants. )
________________________________ )

     THIS MATTER is before the Court on the Defendants/Counterclaim-

Plaintiffs’ motion for the admission of attorney Neil C. Jones as counsel pro




       Case 1:19-cv-00009-MR Document 118 Filed 04/19/21 Page 1 of 2
hac vice. [Doc. 115]. Upon careful review and consideration, the Court will

allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendants/Counterclaim-

Plaintiffs’ motion [Doc. 115] is ALLOWED, and Neil C. Jones is hereby

granted pro hac vice admission to the bar of this Court, payment of the

required admission fee having been received by the Clerk of this Court.

     IT IS SO ORDERED.
                            Signed: April 19, 2021




                                         2



       Case 1:19-cv-00009-MR Document 118 Filed 04/19/21 Page 2 of 2
